DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotary mop" in line 13.  There is insufficient antecedent basis for this limitation in the claim because there are plural rotary mops.
Claim 2 recites the limitation "the mop detection unit."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reference voltages."  There is insufficient antecedent basis for this limitation in the claim because there is no clear positive recitation of plural reference voltages.  Note that if Applicant believes the references voltages are inherent and have proper antecedent basis, then “the reference voltage” in claim 7 should be amended to have clear antecedent basis to only one of the reference voltages.
Claim 12 recites the limitation "the rotary mop" in line 19.  There is insufficient antecedent basis for this limitation in the claim because there are plural rotary mops.
Claims 13 and 17 recite the limitation "the mop detection unit."  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation "the reference voltage."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.  (KR 2018-0008251) in view of Lee et al.  (KR 10-1080004).
Regarding claim 1, Jang discloses a robot cleaner comprising: a main body forming an outer shape (110); a pair of rotary mops configured to rotate in contact with a floor to move the main body, and to clean the floor using a mop cloth attached to a lower rotating plate (30; machine translation, paragraphs 47-53); a drive motor configured to rotate the pair of rotary mops (30; machine translation, paragraphs 47-53); and a controller (machine translation, paragraphs 46, 47, 59, 64).
Jang does not expressly disclose a mop sensing unit comprising at least one micro switch provided on a surface of the rotating plate, the mop sensing unit being configured to detect a presence of a mop cloth and output a sensing signal when the mop cloth is attached; and a controller configured to determine an attachment state of the mop cloth based on the sensing signal, the controller being configured to control the driving of the rotary mop.
Lee discloses a robot cleaner having a rag mounting structure to prevent a driving fault (machine translation: abstract), having a robot body (10), a rag supporting device (100) with a mounting protrusion (110), and a mop binding unit with a coupling hole (142) having an insertion hole (210) and immersion sensor (312) made of a limit switch or proximity sensor for detecting the coupling of the mounting projection (110).  The mounting sensing unit senses the bond of the mounting protrusion and inputs the mounting signal to the robot controlling unit (abstract).
Because it is known in the art to have a limit switch as claimed, and the results of the modification would be predictable, namely, providing a known means of detecting the mounting of a mop, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a mop sensing unit comprising at least one micro switch provided on a surface of the rotating plate, the mop sensing unit being configured to detect a presence of a mop cloth and output a sensing signal when the mop cloth is attached; and a controller configured to determine an attachment state of the mop cloth based on the sensing signal, the controller being configured to control the driving of the rotary mop.
Regarding claim 4, Jang, in view of Lee, is relied upon as above, but does not expressly disclose a plurality of micro-switches arranged on each rotary mop, wherein the controller is configured to determine the attachment state of the mop cloth based on sensing signals from the plurality of micro-switches; however, it is considered to be obvious to a PHOSITA to duplicate parts.  MPEP 2144.04 (VI) (B) - Duplication of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Jang, and to have plural micro-switches, such that a plurality of micro-switches are arranged on each rotary mop, wherein the controller is configured to determine the attachment state of the mop cloth based on sensing signals from the plurality of micro-switches.  The results would be predictable and would provide the benefit of determining the attachment state at plural locations.

Claim(s) 11, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.  (KR 2018-0008251), in view of Lee et al.  (KR 10-1080004), and further in view of Pogodin (US 2006/0293788).
Regarding claim 11, Jang, in view of Lee, is relied upon as above, but does not expressly disclose wherein the controller is configured to transmit an alarm signal to a user terminal when the mop cloth is attached abnormally.
Pogodin discloses a robotic floor care appliance which may automatically notify the user of a malfunction and the need for service (abstract).  A user can access the robotic appliance via network client interfaces (112, 114, 117), such as computers, mobile phones, etc., and information is provided to the user which may include information on malfunctions (paragraphs 41-43).
Because it is known in the art to have provide information on malfunctions to a user network client interface, and the results of the modification would be predictable, namely, notifying a user of the appliance status in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Pogodin and to have wherein the controller is configured to transmit an alarm signal to a user terminal when the mop cloth is attached abnormally.
Claims 12, 15, and 17 are considered to be met by the combination of Jang, in view of Lee, and further in view of Pogodin, as applied above, and further results in: the robot is configured to perform wet cleaning (Jang: machine translation, paragraph 56), and a server configured to communicate with and control the robot cleaner (Pogodin: abstract, paragraphs 31, 38-43, 46-52; Figures 1-3); and a user terminal configured to interact with the robot cleaner and the server, and configured to activate an application for control of the robot cleaner (Pogodin: abstract, paragraphs 31, 38-43, 46-52; Figures 1-3); wherein the controller is configured to: periodically receive the sensing signal from the mop detection unit, analyze the sensing signal to determine the attachment state of the mop cloth, and transmit information indicative of the attachment state to the application (note, the modified controller is configured and capable of receiving periodic signals; also see Jang: paragraph 28 discloses mop detection when the robot cleaner performs work; Pogodin: abstract; paragraphs 38-43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711